Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Vanessa Lucillle Alexander, Appellant                 Appeal from the 5th District Court of Cass
                                                      County, Texas (Tr. Ct. No. 2019F002223).
No. 06-21-00098-CR        v.                          Memorandum Opinion delivered by Chief
                                                      Justice Morriss, Justice Stevens and Justice
The State of Texas, Appellee                          Carter* participating.      *Justice Carter,
                                                      Retired, Sitting by Assignment.


       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Vanessa Lucillle Alexander, has adequately indicated her
inability to pay costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED MAY 3, 2022
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk